Case 1:19-cv-00247-WYD-KMT Document 2 Filed 01/30/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  BREGITTA HUGHES, an individual,

         Plaintiff,

  v.

  PEAK VISTA COMMUNITY HEALTH CENTERS, a Colorado nonprofit corporation,

        Defendant.
  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Plaintiff Bregitta Hughes (“Plaintiff”), through counsel, Lewis Kuhn Swan PC, submits

  her Complaint and Jury Demand (“Complaint”) as follows:

                                               PARTIES

         1.      Plaintiff is an individual who resides in the State of Colorado.

         2.      Defendant Peak Vista Community Health Centers (“Defendant”) is a nonprofit

  corporation organized under the laws of the State of Colorado with its principal place of business

  in Colorado Springs, Colorado.

                                   JURISDICTION AND VENUE

         3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

  because this action is brought under the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

  §§ 2601 et seq.

         4.      This Court has personal jurisdiction over Defendant because, among other things,

  this action arises out of events that occurred in the State of Colorado.
Case 1:19-cv-00247-WYD-KMT Document 2 Filed 01/30/19 USDC Colorado Page 2 of 5




          5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the unlawful

  conduct complained of herein arose and occurred in the District of Colorado.

                                   GENERAL ALLEGATIONS

          6.     Defendant owns and operates health centers that provides medical, dental, and

  behavioral health care services primarily in Colorado Springs, Colorado.

          7.     Defendant employs more than fifty (50) employees and is a covered employer

  under the FMLA.

          8.     Defendant previously employed Plaintiff as its Director of Community Programs.

  At the time of her termination, Plaintiff was earning approximately $80,000 per year.

          9.     In early September 2018, Plaintiff spoke with a benefits specialist in Defendant’s

  Human Resources Department named Tonya Toney about the need to take a medical leave of

  absence under the FMLA.

          10.    Ms. Toney explained the FMLA process and required forms for purposes of taking

  FMLA leave to Plaintiff.

          11.    On or about November 28, 2018, after previously alerting Human Resources about

  her need to take FMLA leave, Plaintiff formally requested a FMLA leave of absence, specifically

  to have surgery.

          12.    On or about November 30, 2018, Plaintiff emailed her supervisor, Carmen Luttrell,

  and informed her that she planned to take a medical leave of absence. Upon information and belief,

  Ms. Luttrell knew that Plaintiff planned to take a medical leave of absence as early as September

  2018.

          13.    On December 5, 2018, Ms. Luttrell scheduled a meeting with Ms. Hughes to discuss


                                                  2
Case 1:19-cv-00247-WYD-KMT Document 2 Filed 01/30/19 USDC Colorado Page 3 of 5




  certain projects. During the middle of the meeting, Brenda Stephens, Defendant’s Vice President

  of Human Resources, joined. At that point, Ms. Luttrell told Plaintiff that her position had been

  eliminated effective December 31, 2018.

         14.     Defendant has a practice of offering severance to its employees who are laid off.

  Defendant, however, did not offer any severance to Plaintiff. Defendant’s refusal to do so was

  motivated, at least in part, by her FMLA protected activity.

                                  FIRST CLAIM FOR RELIEF
                                      FMLA Interference

         15.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint.

         16.     The FMLA provides that “[i]t shall be unlawful for any employer to interfere with,

  restrain, or deny the exercise of or attempt to exercise any right provided under [the Act].” 29

  U.S.C. § 2615(a)(1).

         17.     Among other things, the interference provision of the FMLA “prohibits an

  employer from discriminating or retaliating against an employee . . . for having exercised . . .

  FMLA rights . . . [E]mployers cannot use the taking of FMLA rights as a negative factor in

  employment actions[.]” 29 C.F.R. § 825.220(c).

         18.     Defendant is an employer engaged in commerce as defined by the FMLA. Among

  other things, Defendant employs fifty (50) or more employees for each working day during each

  of twenty (20) or more calendar workweeks in the current or preceding calendar year.

         19.     Plaintiff was, at all relevant times, an eligible employee within the meaning of the

  FMLA.

         20.     Plaintiff was entitled to take FMLA leave and lawfully took such leave because of

  her serious health condition.

                                                   3
Case 1:19-cv-00247-WYD-KMT Document 2 Filed 01/30/19 USDC Colorado Page 4 of 5




         21.     Plaintiff gave Defendant adequate notice, provided proper medical documentation

  for her serious health condition, and followed Defendant’s policies in requesting medical leave.

         22.     Defendant nonetheless interfered with Plaintiff’s right to take FMLA leave by,

  without limitation, improperly failing to hold Plaintiff’s job open during her requested medical

  leave of absence and discriminately refusing severance benefits to Plaintiff when she exercised her

  FMLA rights.

         23.     Defendant took the above actions in an effort to interfere with Plaintiff’s rights

  under the FMLA and to punish Plaintiff for having taken leave under the FMLA.

         24.     Defendant’s interference with Plaintiff’s right to take FMLA leave has damaged

  Plaintiff in an amount to be proven at trial including, without limitation, by loss of pay.

         25.     Defendant’s interference with Plaintiff’s right to take FMLA leave was not in good

  faith because, among other things, Plaintiff made clear (on several occasions) her need to take

  FMLA leave. Plaintiff is thus entitled to an award of liquidated damages.

                                 SECOND CLAIM FOR RELIEF
                               FMLA Discrimination and Retaliation

         26.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint.

         27.     The FMLA provides that “[i]t shall be unlawful for any employer to discharge or

  in any other manner discriminate against any individual for opposing any practice made unlawful

  by [the Act].” 29 U.S.C. § 2615(a)(2).

         28.     Plaintiff engaged in protected activity on several occasions, including when she

  initially inquired about the FMLA process in September 2018 and stated she would be needing to

  avail herself of FMLA leave.

         29.     Defendant discriminated and retaliated against Plaintiff by, among other things,

                                                    4
Case 1:19-cv-00247-WYD-KMT Document 2 Filed 01/30/19 USDC Colorado Page 5 of 5




  terminating Plaintiff shortly after she requested FMLA leave.

          30.     Defendant’s discrimination and retaliation with Plaintiff’s right to take FMLA

  leave has damaged Plaintiff in an amount to be proven at trial including, without limitation, by

  loss of pay.

          31.     Defendant’s discriminatory and retaliatory conduct described in this Complaint was

  not in good faith. Plaintiff is thus entitled to an award of liquidated damages.

          WHEREFORE, Plaintiff prays that judgment be entered in her favor and against Defendant

  on all claims for relief in an amount to be proven at trial, together with liquidated damages, interest,

  costs, and attorneys’ fees.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

  which she has a right to jury trial.

          Respectfully submitted this 30th day of January, 2019.

                                                   /s/ Andrew E. Swan
                                                  Paul F. Lewis
                                                  Andrew E. Swan
                                                  LEWIS | KUHN | SWAN PC
                                                  620 North Tejon Street, Suite 101
                                                  Colorado Springs, CO 80903
                                                  Telephone:     (719) 694-3000
                                                  Facsimile:     (866) 515-8628
                                                  Email:         plewis@lks.law
                                                                 aswan@lks.law

                                                  Attorneys for Plaintiff




                                                     5
